DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3, 13-14 and 17-18 are amended. Claim 2 is cancelled. Claims 3 and 11 are withdrawn. Claims 1, 4-10 and 12-19 are presently examined.

Applicant’s arguments regarding the rejections under 35 USC 112(a) have been fully considered and are persuasive. The rejections of 12/11/2020 are overcome.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 12/11/2020 are overcome.

Applicant’s arguments regarding the rejections under 35 USC 102(a)(1) have been fully considered and are persuasive. The rejections of 12/11/2020 are overcome.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 12/11/2020 are overcome.

Claim Interpretation
Regarding claim 1, the limitation “granulate cushions to be formed” (lines 16-17) is considered to be statements regarding the intended use of the claimed squeezing roller granulator. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of the instant Office action, the limitation will be interpreted as if it required a roller capable of defining a maximum cross section of granulate cushions.

Regarding claim 6, the limitations “for feeding covering tube with coextruded filler” (lines 3-4) and “the granulate cushions to be formed contain portions of the filler, which are enclosed by an outer covering composed of the material of the covering tube” (lines 4-6) are considered to be statements regarding the intended use of the claimed squeezing roller granulator. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of the instant Office action, the limitations will be interpreted as if they required a squeezing roller granulator capable of feeding and forming the granulate cushion components into granulate cushions.

Regarding claim 7, the limitations “an incoming squeezing zone is embodied to produce an incoming sealing seam of the granulate cushions” (lines 3-4) and “an outgoing squeezing zone is embodied to produce an outgoing sealing seam of the granulate cushions” (lines 5-6) are considered to be statements regarding the intended use of the claimed squeezing roller granulator. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitations will be interpreted as if they required a squeezing roller granulator capable of forming the claimed seams.

Regarding claim 13, the claim in its entirety is directed to dimensions of the granulate cushions formed, which is considered to be an intended use of the claimed squeezing roller granulator. The In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the claim will be interpreted as if it required a squeezing roller granulator capable of forming granulate cushions with the claimed dimensions.

Regarding claims 15 and 16, the claims are directed to the material upon which the claimed squeezing roller granulator is intended to work. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The courts have held that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). The inclusion of the article formed within the body of an apparatus claim does not, without more, make the claim patentable. See In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see MPEP § 2115). Therefore, for the purposes of this Office action, the claims will be interpreted to require a squeezing roller granulator that is capable of being used to form the claimed materials into granulate cushions.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Regarding claims 5 and 19, the limitation “a synchronizing device which synchronizes rotation of the squeezing roller pair so that the tooth tip regions are situated opposite one another during a squeezing procedure” (lines 3-5) uses the generic placeholder “device” coupled with the functional language “which synchronizes rotation of the squeezing roller pair so that the tooth tip regions are situated opposite one another during a squeezing procedure” without any structural modifier preceding the generic placeholder. The claims therefore invokes 35 USC 112(f). The corresponding structure in the specification is two meshing gears, reciprocally acting toothed belts to mesh with correspondingly embodied toothed belt pulleys, a rotation direction-reversing transmission with a transmission ratio of 1:1 between the shafts of the squeezing rollers [0015].

Regarding claim 6, the limitation “a feeder device for feeding a covering tube with coextruded filler, and the granulate cushions to be formed contain portions of the filler, which are enclosed by an outer covering composed of the material of the covering tube” (lines 3-6) uses the generic placeholder “device” coupled with the functional language “for feeding a covering tube with coextruded filler, and the granulate cushions to be formed contain portions of the filler, which are enclosed by an outer covering composed of the material of the covering tube” without any structural modifier preceding the generic placeholder. The claim therefore invokes 35 USC 112(f). The corresponding structure in the specification is a water bath [0047].

Regarding claim 14, the limitation “an extrusion device for supplying the plastic strands to the squeezing roller pair composed of the toothed pressure roller and the toothed squeezing roller” (lines 6-8) uses the generic placeholder “device” coupled with the functional language “for supplying the plastic strands to the squeezing roller pair composed of the toothed pressure roller and the toothed squeezing roller” without any structural modifier preceding the generic placeholder. The claim therefore invokes 35 USC 112(f). The corresponding structure in the specification is a device having separate inlets for a filler material and a covering tube material having a coextrusion nozzle that supplies both materials together [0049].
The limitation “a feeder device for feeding a covering tube with coextruded filler, and the granulate cushions to be formed contain portions of the filler, which are enclosed by an outer covering composed of the material of the covering tube” (lines 6-8) uses the generic placeholder “device” coupled with the functional language “for feeding a covering tube with coextruded filler, and the granulate cushions to be formed contain portions of the filler, which are enclosed by an outer covering composed of the material of the covering tube” without any structural modifier preceding the generic 
The limitation “a collecting device for collecting the plastic strands that have been portioned by the squeezing roller pair into granulate cushions, which are composed of an outer covering and a coextruded filler” (lines 9-11) uses the generic placeholder “device” coupled with the functional language “for collecting the plastic strands that have been portioned by the squeezing roller pair into granulate cushions, which are composed of an outer covering and a coextruded filler” without any structural modifier preceding the generic placeholder. The claim therefore invokes 112(f). The corresponding structure in the specification is a hopper [0056].
The limitation “a control and regulating device which coordinates a drive unit of the squeezing roller with an extrusion speed of the plastic strands” (lines 12-14) uses the generic placeholder “device” coupled with the functional language “which coordinates a drive unit of the squeezing roller with an extrusion speed of the plastic strands” without any structural modifier preceding the generic placeholder. The claim therefore invokes 112(f). However, the specification fails to show any specific structure of the control and regulating unit.
The limitation “a synchronizing device which synchronizes rotation of the squeezing roller pair so that the tooth tip regions are situated opposite one another during a squeezing procedure” (lines 3-5) uses the generic placeholder “device” coupled with the functional language “which synchronizes rotation of the squeezing roller pair so that the tooth tip regions are situated opposite one another during a squeezing procedure” without any structural modifier preceding the generic placeholder. The claims therefore invokes 35 USC 112(f). The corresponding structure in the specification is two meshing gears, reciprocally acting toothed belts to mesh with correspondingly embodied toothed belt pulleys, a rotation direction-reversing transmission with a transmission ratio of 1:1 between the shafts of the squeezing rollers [0015].

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10 and 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the claim requires that the squeezing roller granulator be provided with preportioned filler. However, applicant’s specification does not disclose the filler being portioned prior to its formation into granulate cushions. The specification discloses that the filler is portioned by the squeezing roller granulator [0033] by the squeezing zones of the rollers [0061] in directed to the pre-portioning of applicant’s claim. The filler is extruded from a nozzle [0049] and forms a continuous strand that is drawn in by the squeezing roller pair ([0072], figure 1, reference numeral 19). One of ordinary skill in the art would therefore recognize that applicant’s specification discloses an apparatus that portions filler to fill granulate cushions as opposed to an apparatus that turns preexisting portions of filler into granulate cushions.
Applicant’s arguments regarding the rejection over Stolz (US 6,591,585) confirm that applicant’s specification does not disclose pre portioned filler. Applicant states that Stolz discloses a filler that is fed between two tapes during the capsule formation process and that “[t]here is no indication in Stolz that the two roller configuration would or could be used for deforming pre-portioned strands and doing so would fundamentally alter the principle of operation of the Stolz device.” The same words could be equally applied to applicant’s disclosure since it too fails to teach plural pre-portioned strands being fed to the squeezing roll granulator. Both devices disclose a single continuous strand of filler being fed to two rollers and not a pre-portioned filler that fills only one granule as presently claimed. Claims 4-10 and 12-19 do not comply with the written description requirement by dependence.

Regarding claim 14, the claim requires that the squeezing roller granulator be provided with preportioned filler. However, applicant’s specification does not disclose the filler being portioned prior 
Applicant’s arguments regarding the rejection over Stolz (US 6,591,585) confirm that applicant’s specification does not disclose pre portioned filler. Applicant states that Stolz discloses a filler that is fed between two tapes during the capsule formation process and that “[t]here is no indication in Stolz that the two roller configuration would or could be used for deforming pre-portioned strands and doing so would fundamentally alter the principle of operation of the Stolz device.” The same words could be equally applied to applicant’s disclosure since it too fails to teach plural pre-portioned strands being fed to the squeezing roll granulator. Both devices disclose a single continuous strand of filler being fed to two rollers and not a pre-portioned filler that fills only one granule as presently claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.E.S./               Examiner, Art Unit 1747

/JACOB T MINSKEY/               Primary Examiner, Art Unit 1748